WATSON, District Judge.
The order of the referee is before this court for review on the certificate of the referee. The record certified by the referee contains no petition for review filed with the referee in accordance with General Order 27 (11USCA § 53). The General Order is mandatory in requiring a petition of the party desiring a review. In the absence of such, a petition, this court has no authority to review an order made by the referee. In re Finkelstein, 3 F.(2d) 1006 (D. C. E. D. Pa.).
The District Court should look solely to the referee’s certified return in disposition of the application for review. In re Pearlman (C. C. A.) 16 F.(2d) 20'.
I have examined the record ns though it were properly before the District Court, and bankrupt’s contentions are without merit.
Now, November 27, 3931, the application for review of the order of the referee is dismissed.